

117 HR 659 IH: Repeal the Faircloth Amendment Act of 2021
U.S. House of Representatives
2021-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 659IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2021Ms. Ocasio-Cortez introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo repeal the limitation on the construction of new public housing, known as the Faircloth Amendment, and for other purposes.1.Short titleThis Act may be cited as the Repeal the Faircloth Amendment Act of 2021.2.Repeal of Faircloth amendmentSection 9(g) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)) is amended by striking paragraph (3) (relating to limitation on new construction).